Name: Commission Regulation (EEC) No 2944/87 of 30 September 1987 establishing ceilings and Community surveillance for imports of certain products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1987/88)
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  trade;  trade policy
 Date Published: nan

 No L 278/66 Official Journal of the European Communities 1 . 1.0 . 87 COMMISSION REGULATION (EEC) No 2944/87 of 30 September 1987 establishing ceilings and Community surveillance for imports of certain products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (1987/88) and 31 December 1990 respectively ; whereas, conse ­ quently, the abovementioned tariff concession does not apply at present in Spain or Portugal ; Whereas it is possible that during the period of validity of certain of the said ceilings the nomenclature used in the Common Customs Tariff will be replaced by ,the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the combined nomen ­ clature codes and, where appropriate, the Taric code numbers of the products concerned ; Whereas the application of ceilings requires the Cotnmu ­ nity to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore, be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceilings at Commu ­ nity-level as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of customs tariff ctuties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must, in parti ­ cular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish customs tariff duties if one of the ceilings is reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Article 22 thereof, Whereas Article 13a of Regulation (EEC) No 486/85 stipulates that products listed there, originating in the African , Caribbean and Pacific States or in the overseas countries and territories, are subject on importation into the Community to progressively reduced rates of duty 4 whereas such reduction of duties applies only up to ceilings above which the customs duties actually applied in respect of third countries may be re-established ; Whereas, within the limits of these tariff ceilings, customs duties are reduced progressively by the percentages speci ­ fied in that Article , during the same periods and in accor-^ dance with the same timetables as provided for in Articles 75 and 268 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic ; whereas on this basis , the preferential duty rates applicable in 1987 and 1988 must be equal to 80 % and 70 % , respectively, of the basic rates , with the exception of Chinese cabbages and walnuts, for which the rates must be 81,8 % and 72,7 % - respectively of the basic rates ; whereas, however, the preferential duty applicable to walnuts is equivalent to a reduction of 40 % on the normal duty rate ; Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the, application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention consequent on the Acces ­ sion of the Kingdom of Spain and the Portuguese Repu ­ blic to the European Communities (3), Spain and Portugal are to postpone implementation of the -preferential arran ­ gements for fruit and vegetables falling within Council Regulation (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 2275/87 (*), until 31 December 1989 HAS ADOPTED THIS REGULATION : (') OJ No L 61 , 1 . 3 . 1985, p . 4 . (2 OJ No L 172, 30 . 6 . 1987, p . 102 . Article 1 1 . Imports of products listed in the Annex originating in the African , Caribbean and Pacific States or in the overseas countries and territories shall , in the Community as constituted at 31 December 1985, be subject to ceilings and to Community surveillance . (3) OJ No L 172, 30 . 6 . 1987, p. 1 . (j OJ No L 118 , 20 . 5 . 1972, p. 1 . M OJ No L 209 , 31 . 7 . 1987 , p. 4 . 1 . 10 . 87 Official Journal of the European Communities No L 278/67 of its period of validity, the customs duties applicable to third countries . 4. Member States shall send the Commission state ­ ments of the quantities charged for the preceding month no later than the 15th day of each month . At the Commission's request, they shall send statements of the quantities charged for periods of 10 days, to be forwarded within five clear days of the end of each 10-day period. The products referred to in the first paragraph , their tariff headings, the customs duties applicable, the periods of validity and the levels of the ceilings are set out in the Annex. 2. Quantities shall be charged against the ceilings as and when products are entered with customs authorities for free circulation , accompanied by a movement certifi ­ cate. Products may be charged against a ceiling only if the movement certificate is submitted before the date on which the collection of customs duties is re-established. The extent to which a ceiling is used up shall be deter ­ mined at Community level on the basis of the imports charged against it, in the manner specified in the prece ­ ding subparagraphs . Member States shall inform the Commission, at the inter ­ vals and within the time limits specified in paragraphs, of imports effected in accordance with the above proce ­ dures . 3 . As soon as a ceiling has been reached, the Commis ­ sion may adopt a regulation re-establishing, until the end Article 2 The Commission shall take all appropriate measures, in close cooperation with the Member States, to ensure the implementation - of this Regulation . Article 3 This Regulation shall enter into force on 1 October 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1987. For the Commission COCKFIELD Vice-President No L '278 /68 Official Journal of the European Communities 1 . 10 . 87 ANNEX Order No CCT heading No Combined nomenclature code Description Customs duty applicable Level of ceiling (tonnes) 12.0060 ex 07.01 L Artichokes : I from 1 October to 30 November l l 1987 10,4 -% y 1 000 12.0080 ex 08.07  ex 0809.10-00 Apricots : l l from 1 October 1987 to 31 January I \ 1988 -  from 1 October to 31 i I I December : 20 % I I  from 1 to 31 January : I I 17,5 % 2 000 i 2.0030 ex 07.01 B III Other cabbages, cauliflowers and Brus ­ \ \ sels sprouts : l l Chinese cabbages, from 1 I I November to 3 1 December 1987 ­ 12,2 % 1 000 12.0090 ex 08.07 C II ex 0809.20-90 Cherries , from 16 July to 30 April :  l from 1 November 1987 to 29 I I February 1988  from 1 November to 31 I I December : 12 % I I  from 1 January to 29 I .... i February : 10,5 % 2 000 12.0100 ex 08.07 B ex. 0809.30-00 Peaches : \ \ from 1 December 1987 to 29 l l February 1988 from 1 to 31 December : I I I I  1 7,6 % I 1 I  from 1 January to 29 I l February : 1 5,4 % 2 000 12.0110 ex 08.07 D II ex 0809.40-19 Plums, from 1 October to 30 June : from 15 December 1987 to 29 I I / February 1988  from 1 5 to 31 December : I I 6,4 % . I I  from 1 January to 29 I l February : 5,6 % 2 000 12.0070 0802.31-00 Walnuts : l l 0802.32-00  in shell ) from 1 January to 31 l l  shelled ) December 1988 ¢ 4,8 % 700